Citation Nr: 0929498	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-32 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for status post left 
shoulder impingement syndrome.  

3.  Entitlement to service connection for status post left 
patellar dislocation.  

4.  Entitlement to service connection for recurrent right leg 
cellulitis.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
Specifically, in an August 2004 rating determination, service 
connection was denied, in part, for a lumbar spine disorder, 
status post left shoulder impingement syndrome, and for 
status post left patellar dislocation.  The Veteran filed a 
notice of disagreement (NOD) and this appeal ensued.  A 
statement of the case (SOC) as to these issues was issued in 
August 2007.  In a subsequent rating action, dated in April 
2008, the RO denied service connection for recurrent right 
leg cellulitis.  The Veteran also filed a NOD with the 
denial.  An SOC as to that claim was issued in May 2009.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2009.  A copy of the transcript 
of that hearing is of record.  At the hearing, the Veteran 
provided testimony in support of his claims for service 
connection for a low back disorder, and for disorders of the 
left shoulder and left knee.  He also indicated that he 
wished to continue his appeal as to his claim for service 
connection for right leg cellulitis.  A substantive appeal as 
to this issue is on file.

Regarding the issues of entitlement to service connection for 
hearing loss and for recurrent left leg cellulitis, the 
Veteran withdrew his appeals of these matters in VA FORM 21-
4138 dated and received in April 2009.  Thus, there remains 
no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction tor review the appeal on 
these matters.  These issues are dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, supra.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The Veteran has asserted that he was treated for each of the 
conditions on appeal while on active duty.  Review of the 
service treatment records (STRs) does reflect treatment for 
low back pain on numerous occasions during service.  
Moreover, he was seen for a left knee dislocation in 1989 and 
had occasional left knee complaints thereafter.  In the years 
2001 through 2003, he had left shoulder complaints, and he 
was seen for right leg cellulitis on numerous occasions 
during service.  While his STRs also reference a motor 
vehicle accident in April 1988, they do not show treatment at 
that time for left shoulder problems.  They reflect treatment 
for a laceration on the bridge of the nose.  

At the April 2009 hearing, the Veteran provided testimony in 
support of his claims.  Specifically, he stated that his 
military occupations required manual labor to include lifting 
and pulling.  He thought that his inservice duties caused his 
back and possibly his left shoulder problems.  He also noted 
that he had been treated for a left knee dislocation during 
service, and he related his current complaints with that 
injury.  He asserted that his left shoulder problems began 
during service when he was in a motor vehicle accident in the 
late 1980s.  He pointed out that he treated for recurring 
right leg cellulitis during service.  

The claims file includes a VA examination from June 2004.  
The final diagnoses included status post left patellar 
dislocation, status post left shoulder impingement syndrome, 
and status post cellulitis of the "left" lower extremity, 
and lumbar sprain and strain.  The examiner did not provide 
opinions as to the etiologies of these conditions.  

Recently, the Appellant submitted private treatment records 
that included diagnoses of degenerative disc disease (DDD) of 
the lumbar spine in July 2005, moderate degenerative changes 
of the left knee in May 2009, and left shoulder rotator cuff 
tendonitis, and left knee lateral maltracking patella, also 
from May 2009.  

In light of the Veteran's inservice complaints of lower back 
and left shoulder pain, as well as treatment for left knee 
problems, and right leg cellulitis, additional orthopedic 
examination is necessary to determine whether there is a 
nexus between any current disorders of the low back, left 
shoulder, left knee, and right leg, and his service.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should arrange for the 
Veteran to be examined by an appropriate 
physician(s) to provide diagnoses as to 
the low back, to include whether lumbar 
DDD is present.  Moreover, the examiner 
should provide diagnoses as to any current 
left shoulder disorder, to include 
impingement syndrome and rotator cuff 
tendonitis, and any left knee disorder, to 
include moderate DDD and left lateral 
maltracking patella, and any right leg 
disorder, to include recurrent cellulitis.  

The claims file must be made available to 
and reviewed by the examiner(s) prior to 
the entry of any opinion(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in fact 
made available for review in conjunction 
with the examination(s).  All testing 
deemed necessary should be performed.  All 
findings should be reported in detail.

Based on a review of the claims file and 
the clinical findings of the examination, 
and if disorders are diagnosed, the 
examiner is then requested to indicate 
whether such is at least as likely as not 
(i.e., 50 percent or greater probability) 
etiologically related to military service.  
A complete rationale should be given for 
all opinions and conclusions reached.

2.  The AMC/RO should then readjudicate 
the claims for service connection for a 
low back disorder to include DDD, a left 
shoulder disorder to include impingement 
syndrome and rotator cuff tendonitis, a 
left knee disorder to include degenerative 
changes and a maltracking patella, and for 
a right leg disorder, to include chronic 
residuals of cellulitis.  If any of these 
claims remains denied, the AMC/RO should 
issue an appropriate supplemental 
statement of the case (SSOC) and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




